DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 22 December 2020, with respect to 112 rejections for claims 4, 6-7, and 15 have been fully considered and are partly persuasive in view of amendment.  The 112 rejections of 24 July 2020 has been withdrawn except the 112 rejection for “the form of” and “the controller” in claim 4 that have not been amended. 
Applicant's arguments filed 23 April 2020 regarding to 103 rejections have been fully considered but they are not persuasive in view of amendment. The examiner agrees that none of the prior art in combination teach the control unit determining and informing that damage occurred, but the amended claim limitations raise 112 rejections. 
Allowable Subject Matter
Claim(s) 4 and 6-7 and 15 would be allowable if claims are amended to overcome 112 rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6-7, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended limitation of claim 4 recites “when the received near-infrared fluorescence of the separate second light-emitting portion and the received near-infrared fluorescence of the separate first light-emitting portion is equal to or less than the area of the at least one integral light-emissive constituent member.” However, this limitation is not supported by the specification.  Instead, the examiner searched and found in paragraph [0050], the controller determines that damage occurs when the area of the second light-emitting region to the area of the first-emitting region is equal to or lower than a predetermined threshold value, and in paragraph [0051], and the controller informs that damage occurs in a case where the first light-emitting region and the second light-emitting region of which the area is smaller than that of the first light-emitting area are detected from the image based on the near-infrared fluorescence. 
Thus, the specification does not demonstrate that applicant has made an invention that achieves the claimed limitation because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claims 6-7 and 15 are rejected as they inherit rejection of their independent claim 4 as discussed above.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and subsequent dependent claims 6-7, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 4 recites “when the received near-infrared fluorescence of the separate second light-emitting portion and the received near-infrared fluorescence of the separate first light-emitting portion is equal to or less than the area of the at least one integral light-emissive constituent member.” 
The specification does not provide sufficient details on the limitation such that how the fluorescence is equal to or less than the area. It is not clear how received near-infrared fluorescence of the second and first light emitting portion can be compared to the “area” of the one integral light-emissive constituent member. Is controller comparing the combined areas of near-infrared fluorescence of the second and first portions to the area of the one integral light-emissive constituent member? Currently, claim recites comparing fluorescence to the area, which the examiner is not certain how it is performed. It seems to make sense to compare “area” of fluorescence image, not the “fluorescence” itself as claimed. 
 Or is the applicant intend to claim comparing the area of second to first portion (As supported in paragraph [0050] of specification) to the threshold (area of the one integral light-emissive constituent member), or informing where second light-emitting area and first light-
Moreover, claim 4 further recites the limitations “the form of “in lines 3-4 and "the controller" in line 6 in page 3.  There is insufficient antecedent basis for this limitation in the claim as “a form of” and “a controller” were not recited prior to claimed limitation of “the form” and “a controller.” 
Claims 6-7 and 15 are rejected due to their dependency upon rejected claim 4. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging unit” in claim 4 and “a control unit” in claim 5.
Examiner searched structure performing recited function following “imaging unit” and found a camera ([0034]) and a controller ([0059]). Therefore, for a purpose of examination, examiner will interpret “imaging unit” as a camera and equivalent thereof and “control unit” as controller and equivalent thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 “Levinson et al.,” US 2010/0269837 discloses indicator that indicates the condition of the implant wherein the condition can be integrity of the implant or the amount of wear or aging experienced by the implant and tracer is embedded throughout the implant and the tracer is released upon damage to the implant, directing attention or replacement of the implant ([0018]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793